Case 3:18-cr-03070-JLS Document 55 Filed 04/25/19 PageID.204 Page 1 of 3



 1   Edward P. Swan, Jr. (SBN 89429)
     pswan~ jonesday .com
 2   Michaef'F. Goslmg (State Bar No. 305845)
     mgosling@jonesday.com
 3   JONES DAY
 4   4655 Executive Drive, Suite 1500
     San Diego, CA 92121
 5   Tele_phone: +1.858.314.1200
     Facsimile: +1.844.345.3178
 6
     Attorneys for Defendant
 7   Luke Christopher Zouvas
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No. 18-cr-03070-JLS
12   UNITED STATES OF AMERICA,                  ACKNOWLEDGMENT OF
13                     Plaintiff,               SENTENCING DATE
14          V.
15   LUKE CHRISTOPHER ZOUV AS,
16                     Defendant.
17
18
19
20         I, Defendant Luke Zouvas, have read the Court's April 24, 2019, order
21   granting the parties' joint motion to continue sentencing from May 10, 2019, to
22   June 14, 2019. (Doc. No. 54.) I hereby state that I will appear as directed before
23   the Court for sentencing on June 14, 2019, at 9:00 a.m.
24
25      Dated:   Lj/7--5/iaq
                   t
                                                 ~         te,~---
                                              Luke Christopher Zouvas
26
27
28

                                                1                                  18-cr-03070-JLS
                  D EFENDANT L UKE ZOUVAS 'S A CKNOWLEDGMENT OF S ENTENCING DATE
 Case 3:18-cr-03070-JLS Document 55 Filed 04/25/19 PageID.205 Page 2 of 3



1
2    Dated:     April 25, 2019              Respectfully submitted,
3                                           JONES DAY
4
5                                           By: s/ Michael F. Gosling
                                                Michael F. Gosling
6
                                            Counsel for Defendant
7                                           Luke Christopher Zouvas
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2                            18-cr-03070-JLS
                DEFENDANT LUKE ZOUVAS’S ACKNOWLEDGMENT OF SENTENCING DATE
 Case 3:18-cr-03070-JLS Document 55 Filed 04/25/19 PageID.206 Page 3 of 3



 1                                        PROOF OF SERVICE
 2           I, Michael F. Gosling, declare:

 3           I am a citizen of the United States and employed in San Diego County, California. I am

 4   over the age of eighteen years and not a party to the within-entitled action. My business address

 5   is 4655 Executive Drive, Suite 1500, San Diego, California 92121.3134. On April 25, 2019, I

 6   served a copy of the Acknowledgement of Sentencing Date by electronic transmission.

 7           I am familiar with the United States District Court’s practice for collecting and processing

 8   electronic filings. Under that practice, documents are electronically filed with the court. The

 9   court’s CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing party, the

10   assigned judge, and any registered users in the case. The NEF will constitute service of the

11   document. Registration as a CM/ECF user constitutes consent to electronic service through the

12   court’s transmission facilities. Under said practice, the following CM/ECF users were served:

13    Adam Braverman, Esq.
      Andrew J. Galvin, Esq.
14    U.S. Attorney’s Office
15    880 Front Street, Room 6293
      San Diego, CA 92101
16    Telephone: 619.546.9721
      Email: aaron.arnzen@usdoj.gov
17           andrew.galvin@usdoj.gov
      Attorneys for United States of America
18

19           Executed on April 25, 2019, at San Diego, California.
20

21                                                 s/ Michael F. Gosling
                                                   Michael F. Gosling
22                                                 mgosling@jonesday.com
23

24

25

26

27

28
      NAI-1507190354v1                                 3                                18-cr-03070-JLS
                         DEFENDANT LUKE ZOUVAS’S ACKNOWLEDGMENT OF SENTENCING DATE
